Citation Nr: 0313395	
Decision Date: 06/20/03    Archive Date: 06/24/03

DOCKET NO.  00-02 109A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs Dependency and Indemnity 
Compensation benefits in the amount of $36,820.00.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from October 1991 to April 
1995.  The veteran died during his period of active service.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 decision of the 
Atlanta, Georgia, Regional Office's Committee on Waivers and 
Compromises (Committee) which denied waiver of recovery of an 
overpayment of Department of Veterans Affairs (VA) Dependency 
and Indemnity Compensation (DIC) benefits in the amount of 
$36,820.00 upon its finding of bad faith.  In January 2001, 
the veteran's claims file was transferred to the Nashville, 
Tennessee, Regional Office (RO).  In December 2002, the Board 
informed the appellant of the provisions of the Veterans 
Claims Assistance Act of 2000, 38 U.S.C. §§ 5103, 5103A, 5107 
(West 2002).  The appellant has represented herself 
throughout this appeal.  


REMAND

In December 2002, the Board informed the appellant of the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C. §§ 5103, 5103A, 5107 (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
recently invalidated the regulations which empowered the 
Board to issue written notification of the VCAA to 
appellants.  Disabled American Veterans v. Sec'y of Veterans 
Affairs, Nos. 02-7304, -7305, -7316, 2003 U.S. App. LEXIS 
8275 (Fed. Cir. May 1, 2003).  Accordingly, this case is 
REMANDED for the following action: 

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2002) are 
fully met.  

2.  The RO should then readjudicate the 
appellant's request for waiver of an 
overpayment of VA DIC benefits in the 
amount of $36,820.00.  If the benefit 
sought on appeal remains denied, the 
appellant should be issued a supplemental 
statement of the case (SSOC) which 
addresses all relevant actions taken on 
her waiver request, to include a summary 
of the evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The appellant 
should be given the opportunity to 
respond to the SSOC.  

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The appellant's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See  M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  


	                  
_________________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  

